Citation Nr: 1540149	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  10-43 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for a herniated disc at L5-S1, status post hemilaminectomy and diskectomy.  

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from to September 1964 to June 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

While additional VA outpatient treatment reports dated through March 18, 2015, were received subsequent to the February 2015 supplemental statement of the case (SSOC), this evidence is either not pertinent to the matter for consideration or is duplicative of evidence of record at the time of the February 2015 SSOC.  As such, a remand for consideration of this evidence in another SSOC is not indicated.  38 C.F.R. § 20.1304(c) (2015).  

In July 2015, the Veteran withdrew his request for a hearing before a Veteran's Law Judge at the RO.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems. 


FINDINGS OF FACT

1.  In July 2015, the Veteran withdrew his appeal with respect to the claim for an increased rating for a service connected herniated disc at L5-S1. 

2.  Service connection is in effect for a herniated disc at L5-S1, status post hemilaminectomy and diskectomy, rated 60 percent disabling; and radiculopathy of the left lower extremity, rated 20 percent disabling; the service connected disabilities combine to be 70 percent disabling.   

3.   The Veteran reported in his application for TDIU that he has education through four years of high school and work experience as a project manager; he also reported therein that he became too disabled to work in April 2008.  

4.  The Veteran's service-connected disabilities do not prevent him from securing and following a substantially gainful occupation.

 
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran with respect to the claim for an increased rating for a herniated disc at L5-S1 have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for TDIU are not met.  38 U.S.C.A §§ 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran withdrew his appeal with respect to the claim for an increased rating for a herniated disc at L5-S1 in July 2015.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the claim for an increased rating for a herniated disc at L5-S1 and this aspect of the appeal must be dismissed.  

II.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to the matter adjudicated herein.  A June 2008 pre-rating letter advised the Veteran of the evidence and information necessary to substantiate a claim for TDIU, as well as his and VA's respective responsibilities in obtaining such evidence and information.  This letter also advised the Veteran of the information and evidence necessary to establish an effective date enumerated in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Relevant to the duty to assist, the Veteran's service treatment records, post-service treatment records, and information regarding the nature of the Veteran's employment have been obtained and considered.  The Veteran was also afforded VA examinations in October 2008 and November 2014 that, in their totality, reflect sufficient evidence and opinions as to the impact of the Veteran's service-connected disabilities upon employment to make an equitable determination with respect to the claim for TDIU.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination addressing the claim adjudicated herein has been met.  

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the claim adjudicated herein.  In the circumstances of this case, additional efforts to assist or notify with respect to issues adjudicated herein in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the issue decided below, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to such issue.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of claim adjudicated herein.   

III.  Analysis

The Board has reviewed all of the evidence of record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim adjudicated herein.

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

TDIU may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356 (1991) (quoting the VA Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) [now para. 7.55b (7)]).  It also suggests "a living wage."  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The Court further defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  See Moore, 1 Vet. App. at 358; 38 C.F.R. § 4.16(a) ("marginal employment shall not be considered substantially gainful employment").  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the focus of the examiner is not on whether the Veteran is unemployable due to his service-connected disabilities but the functional impairment caused solely by his service-connected disabilities.  VBA Fast Letter 13-13 (June 17, 2013).   

Service connection is in effect for a herniated disc at L5-S1, status post hemilaminectomy and diskectomy, rated 60 percent disabling; and radiculopathy of the left lower extremity, rated 20 percent disabling.  These two service-connected disabilities combine to a 70 percent disabling.  38 C.F.R. § 4.25 (2015).  As such, the scheduler criteria for TDIU under 38 C.F.R. § 4.16(a) are met.    

In his VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) filed in May 2008, the Veteran reported education that consisted of four years of high school and work experience as a project manager.  He also reported therein that he became too disabled to work in April 2008. 

The evidence of record includes a July 2008 statement from the Veteran's former employer indicating that he worked from October 2006 through May 2008 at a construction company.  There is another statement dated that same month from an individual who stated that he worked with the Veteran for over eight years at a millwork company and had witnessed the service-connected disability impair the Veteran's ability to perform "day to day job activities."

Also of record are reports from an October 2008 VA examination addressing the service-connected disabilities, with the examiner noting that the Veteran had constant back pain with radiculopathy symptoms of pain and weakness of the left lower extremity that can affect daily functions and limit prolonged standing and walking.  A November 2014 VA examination addressing the severity of the Veteran's service-connected disabilities concluded that such disabilities would preclude heavy physical labor due to limitations in lifting, pushing, pulling and walking, but that these disabilities would not preclude the Veteran's ability to work in a sedentary position.  There is no medical or other competent opinion of record contradicting this medical opinion that sedentary employment would not be precluded by the service-connected disabilities, and there is simply no evidence of record indicating that all employment would be precluded solely by the service-connected disabilities.    

The Board acknowledges that the Veteran is competent to report symptoms of his service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his daily and occupational activities.  He is not, however, competent to assess whether these symptoms, alone, preclude employment.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities, and in particular his ability to work, has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which a TDIU is assigned.  The Board finds these records to be the only competent and probative evidence of record, and therefore accorded greater weight than the Veteran's subjective complaints.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).   

The sole fact that a claimant, as, apparently, in the instant case, become unemployed or has difficulty obtaining employment is not sufficient for a grant of TDIU, and a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  As such, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.  In this case, while the Board does not wish to minimize the nature and extent of the Veteran's overall service-connected disability, and acknowledges that such produces impairment of some types of employment, the weight of the evidence is simply against the conclusion that the Veteran's service-connected disabilities render him incapable of working at any gainful occupation with consideration of his employment (to include managerial experience) and educational history. 

In short therefore, and for the reasons stated above, the Board finds that the probative weight of the negative evidence, in particular, the conclusion following the November 2014 VA examination as to the functional impacts of the service connected disabilities, exceeds that of the positive with respect to the claim for TDIU.  As such, the benefit of the doubt doctrine is inapplicable with respect to this issue, and the claim for TDIU must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102; Gilbert, 1 Vet. App. at 49. 


ORDER

The appeal with respect to the claim for an increased rating for a herniated disc at L5-S1 is dismissed. 

Entitlement to TDIU is denied. 



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


